                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAVID ROBERT BENTZ,                           )
                                              )
                      Plaintiff,              )
                                              )
vs.                                           )   Case No. 3:13-CV-573-NJR-DGW
                                              )
PARTHASARATHI GHOSH,                          )
ROBERT STELFOX, SHANE LAIR, and               )
RYAN SADLER,                                  )
                                              )
                     Defendants.              )

                         MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       This matter is before the Court on the Report and Recommendation of United

States Magistrate Judge Donald G. Wilkerson (Doc. 346), which recommends denying

the Motion for Preliminary Injunction, Temporary Restraining Order, and Mandamus

filed by Plaintiff David Bentz (Doc. 309).

       This lawsuit stems from Bentz’s allegations of deliberate indifference to his

serious dental needs by personnel at Stateville, Pontiac, and Menard correctional centers

(Doc. 1). On March 1, 2018, Bentz filed the instant motion, asking the Court to: (1) update

its General Order No. 15:05; (2) grant him greater access to his legal materials; (3) order

Menard not to require him to carry his correspondence box or other legal material to the

legal exchange; and (4) order that legal mail to be delivered to him more quickly.

       In his Report and Recommendation, Magistrate Judge Wilkerson concluded that

the motion does not relate to the underlying lawsuit; thus, the Court lacks authority to

order any of the requested relief (Doc. 346). Objections to the Report and

Recommendation were due August 20, 2018. No objections were filed.

                                        Page 1 of 2
       Because no party has filed an objection, the undersigned need not undertake de

novo review. 28 U.S.C. § 636(b)(1)(C); see also Thomas v. Arn, 474 U.S. 140 (1985); Johnson v.

Zema Sys. Corp., 170 F.3d 734, 741 (7th Cir. 1999). Instead, the Court should review the

Report and Recommendation for clear error. Johnson v. Zema Systems Corp., 170 F.3d 734,

739 (7th Cir. 1999). The Court may then “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       While de novo review is not required here, the Court has reviewed Magistrate

Judge Wilkerson’s Report and Recommendation for clear error. Following this review,

the Court agrees with his findings, analysis, and conclusions. Accordingly, the Court

ADOPTS Magistrate Judge Wilkerson’s Report and Recommendation (Doc. 346) and

DENIES the Motion for Preliminary Injunction, Temporary Restraining Order, and

Mandamus filed by Plaintiff David Bentz (Doc. 309). Additionally, Bentz is WARNED to

refrain from wasting limited judicial resources on a grand scale by filing duplicative

motions of this nature, unless he seeks relief specifically tied to the case.

       IT IS SO ORDERED.

       DATED: August 27, 2018


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  United States District Judge




                                         Page 2 of 2
